El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La sentencia que motiva esta apelación decretó el divor-cio entre las partes de este pleito, que solicitó el marido fun-dándose en trato cruel e injurias graves de su esposa y que declaró sin lugar la contrademanda de ella basada en aban-dono.
Los dos motivos alegados por la esposa para sostener ■su apelación se fundan en la apreciación de la prueba Le-cha por la corte sentenciadora pues, dicen que cometió error al apreciarla y concluir que el demandante había probado su caso y al declarar sin lugar la contrademanda.
La evidencia fué contradictoria pues el apelado y varios testigos que presentó declararon sobre trato cruel e injurias graves hechas por la apelante a su marido, limitándose la prueba de ella, consistente en su sola declaración, a negar lo declarado por los testigos del apelado; y la prueba de este caso es bastante para haber declarado con lugar la de-manda y sin lugar la contrademanda porque de ella resulta claramente que la esposa sin motivo fundado, por triviali-dades, y en muchas ocasiones, una de ellas en un hotel y ante varias personas insultó a gritos a su marido llamán-dole “negro, sinvergüenza, grifo, canalla, borrachón,” lle-gando en una de esas ocasiones a pegarle en la cara y tam-bién a la madre de éste, que cayó al suelo, siendo de tai magnitud el último de estos escándalos producido por ella que por sus gritos e insultos se aglomeraron frente a la casa que ellos vivían muchos vecinos y transeúntes y du-rando hasta que algunas horas después llegó uno de sus fa-miliares que vivía fuera de la. población y fué avisado de lo que ocurría y se la llevó a su casa, siendo éste el motivo *868de estar separados los consortes desde entonces, hace más de un año.

En vista de esa prueba debemos confirmar la sentencia apelada.